                                                                    FILED
                                                         CLERK, U.S. DISTRICT COURT
 1

 2                                                            f~ - 5 2019
 3                                                      CENTRAL DISTRICTAF
                                                                           CALIFORNIA
                                                                R _ +,        DEPUTY
                                                        BY
 4
 5
 6
 7
 8
               IN THE UNITED STATES DISTRICT COURT
 9
             FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
ff■
12                                           Case No. 19-MJ-0312
       UNITED STATES OF AMERICA,
13
                       Plaintiff,
14                                           ORDER OF DETENTION
                  v.
15
       EDUARDO NUNO,
16
                       Defendant.
17
18
                                            I.
19
           The Court conducted a detention hearing:
20
           ~     On motion of the Government [ 18 U.S.C. § 31420(1)] in a case:
21
           allegedly involving:
22
                 ( ) a crime of violence.
23
                 ( ) an offense with a maximum sentence of life imprisonment or
24
                 death.
25
      //
26
      //
27
28
 1               (X)a narcotics or controlled substance offense with the maximum
 2                sentence often or more years.
 3               ( )any felony —where defendant convicted oftwo or more prior
 4                offenses described above.
 5               ( )any felony that is not otherwise a crime of violence that involves a
 6                minor victim, or possession of a firearm or destructive device or any
 7                other dangerous weapon, or a failure to register under 18 U.S.C.
 8                § 2250.
 9
10          ~     On motion by the Government or on the Court's own motion
11   [18 U.S.C. § 3142(fl(2)] in a case allegedly involving, on further allegation by the
12   Government of:
13                (X)a serious risk that defendant will flee
14                ()a serious risk that the defendant will( )obstruct or attempt to
15                obstruct justice;( )threaten, injure or intimidate a prospective witness
16                or juror, or attempt to do so.
17
18          ~ The Court concludes that the Government is entitled to a rebuttable
19   presumption that no condition or combination of conditions will reasonably assure
20   the defendant's appearance as required and the safety or any person or the
21   community [18 U.S.C. § 3142(e)(2)].
22
23                                          II.
24          ~ The Court finds that no condition or combination of conditions will

25   reasonably assure: ❑the appearance ofthe defendant as required.

26                       ~ the safety of any person or the community.
27          ~ The Court finds that the defendant has not rebutted by sufficient evidence
28   to the contrary the presumption provided by statute.

                                                   2
 1
 2                                           III.
 3         The Court has considered:(a)the nature and circumstances ofthe offenses)
 4   charged, including whether the offense is a crime of violence, a Federal crime of
 5   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
 6   or destructive device;(b)the weight of evidence against the defendant;(c)the
 7   history and characteristics ofthe defendant; and(d)the nature and seriousness of

 8   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also
 9   considered all the evidence adduced at the hearing and the arguments, the
10 I arguments of counsel, and the report and recommendation ofthe U.S. Pretrial
11   Services Agency.
12                                           IV.
13         The Court bases its conclusions on the following:
14          ❑ As to risk ofnon-appearance:
15          ~ As to danger to the community: prior criminal conviction for drug
16   trafficking; history of probation violation; testimony of agent regarding
17   defendant's role in charged conduct; prior gang affiliation; instant charges;
18   indication that defendant possesses multiple driver's licenses(2)and social

19   security numbers (2).
20          ❑     The Court finds a serious risk that the defendant will
21                ❑      obstruct or attempt to obstruct justice.
22                ❑      threaten, injure or intimidate a prospective witness or juror, or
23                       attempt to do so.
24         The Court bases its conclusions on the following:

25                                            VI.

26         IT IS THEREFORE ORDERED that the defendant be detained until trial.

27   The defendant will be committed to the custody of the Attorney General for
     confinement in a corrections facility separate, to the extent practicable, from

                                                3
 1   persons awaiting or serving sentences or being held in custody pending appeal.
 2   The defendant will be afforded reasonable opportunity for private consultation
 3   with counsel. On order of a Court of the United States or on request of any
 4   attorney for the Government, the person in charge ofthe corrections facility in
 5   which defendant is confined will deliver the defendant to a United States Marshal
 6   for the purpose of an appearance in connection with a court proceeding.
 7 [18 U.S.C. § 3142(1)].
                                                                  ~,         ,~
 s                                                   {
     Dated: 2/05/2019
 9
                                           HON.ROZELLA A. OLIVER
10                                         UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              D
